Citation Nr: 1418014	
Decision Date: 04/22/14    Archive Date: 05/02/14

DOCKET NO.  07-09 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

1. Entitlement to service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include anxiety, acute panic disorder, obsessive compulsive disorder, and depression.


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Esq.


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to June 1967.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

This matter was remanded in August 2010 for additional development.  By way of a January 2013 Board decision, the Board denied entitlement to service connection for an acquired psychiatric disorder, to include PTSD (characterized as a single issue).  The appellant appealed to the United States Court of Appeals for Veterans Claims (Court).  Subsequently, in September 2013, the parties entered into a Joint Motion for Remand (JMR).  The parties agreed that the Board failed to consider whether a medical examination was necessary to determine whether any of the psychiatric conditions (other than PTSD) were related to service.  The Court issued an Order which remanded the case back to the Board for readjudication.  

The Board notes that the appellant has an array of mental health diagnoses of record, to include PTSD.  The Board has bifurcated the issue as seen on the title page to address service connection for PTSD and service connection for a psychiatric disorder other than PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record).

This matter was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Board finds that pursuant to the JMR and the Court's Order, additional development is necessary, particularly with respect to development of the claim for an acquired psychiatric disorder other than PTSD.  

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should enlist the Veteran's assistance in identifying the names and addresses of any and all health care providers who have provided treatment for his psychiatric disorders.  After acquiring this information and obtaining any necessary authorization, the RO should obtain and associate any additional relevant records with the claims file.  

2.The RO/AMC should consider the arguments advanced by the Veteran's representative in the March 2014 appellate brief with respect to sufficient development regarding the Veteran's alleged stressor (PTSD claim).  After consideration of the arguments, conduct any additional development deemed necessary.  

3. The Veteran should be scheduled for a VA examination to determine the nature and etiology of any and all current psychiatric disorders.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment and personnel records, post-service medical records, and assertions.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should identify all current psychiatric disorders other than PTSD.  For each diagnosis identified, including the Veteran's various psychiatric diagnoses of record, the examiner should state whether it is at least as likely as not that the disorder manifested in service or is otherwise causally or etiologically related to the Veteran's military service.  

Only if the record reflects that the Veteran's alleged stressor has been verified with respect to this PTSD claim, the examiner should state whether the Veteran has a valid PTSD diagnosis as a result of his verified stressor.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1 , copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4. After completing the above actions, the RO/AMC should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs. 

4. When the development has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. N. SCHWARTZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


